DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2017/0312507 A1) in view of Thieme (US 2016/0022988 A1).
Re. claims 1-2 and 12-13, Bauer teaches a method/apparatus for affecting pressure in an intrathoracic cavity of a patient (paragraph 0007 – “an apparatus for determining an optimal stimulation therapy to a diaphragm of a patient for affecting cardiac performance, includes one or more electrodes configured for placement on or near the diaphragm, and a pressure measurement source configured to provide a signal indicative of a pressure within an intrathoracic cavity of the patient”), the apparatus comprising: 
one or more electrodes configured for placement on or near a diaphragm; a controller coupled to the one or more electrodes (paragraph 0007 - “The apparatus also includes a controller that delivers an electrical stimulation therapy to the diaphragm through the one or more electrodes”), wherein each of the diastolic stimulation pulse and the systolic stimulation pulse results in an asymptomatic, 
Bauer does not each the delivering a diastolic stimulation pulse to the diaphragm of the patient during a diastolic phase of a cardiac cycle of the patient; and deliver a systolic stimulation pulse to the diaphragm during a systolic phase of the cardiac cycle, but Thieme discloses a stimulator where in paragraph 0038 – describes a known method of “delivering to a subject with a stimulator a series of stimuli consisting of both painful and non-painful stimuli, wherein a portion of each of the painful and the non-painful stimuli is delivered during a systolic phase of the subject's cardiac cycle and the remaining portion of each is delivered during a diastolic phase of the subject's cardiac cycle”. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of applying stimulation during diastole and systole, into the method/apparatus of Bauer in order to, for example, manage pain sensation (abstract). 

Re. claim 7-8, Bauer further teaches wherein the first cardiac event and the second cardiac event are same/different cardiac events in a consecutive/same cardiac cycle, each of the different cardiac events corresponding to one of an electrical event and a mechanical event (paragraph 0066 – “the cardiac signal module 328 may be configured to detect one or more of an electrical cardiac event, such as a ventricular depolarization represented by an R-wave, and 2) a mechanical cardiac event, such as a ventricular contraction represented by an S1 sound”; paragraph 0067; figure 4A).

Re. claim 9, Bauer further teaches wherein the controller is configured to detect at least one of the occurrence of a first cardiac event and the occurrence of a second cardiac event based on signals sensed by the one or more electrodes configured for placement on or near the diaphragm (paragraph 0059 – “For example, the cardiac event source 306 may be one or more electrodes 312, 314 configured to be positioned on or near a diaphragm to sense electrical signals representative of cardiac events and to provide the signals to the controller 302”).  

Re. claim 10, Bauer further teaches wherein the controller is configured to detect at least one of the occurrence of a first cardiac event and the occurrence of a second cardiac event based on signals sensed by one or more electrodes configured for placement on or near the heart (paragraph 0059 – “Alternatively, the one or more electrodes 312, 314 may be configured to be positioned in, on, or adjacent to an intrathoracic structure, e.g. heart, pericardium, great artery and vein, within the intrathoracic cavity”).  

Re. claim 11, Bauer further teaches a motion sensor configured for placement on or near the diaphragm or on or near a heart, wherein the controller is configured to detect at least one of the occurrence of a first cardiac event and the occurrence of a second cardiac event based on signals sensed by the motion sensor (paragraph 0078 – “the diaphragm motion and heart sounds analysis module 338 may be configured to process electrical signals obtained from a motion sensor 320 in the form of a three-dimensional accelerometer to derive signals 430, 432, 434, corresponding to acceleration of the diaphragm along each of an x, y, and z axis”).

Allowable Subject Matter
Claims 3-6 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the objected claim limitations, including the determining an onset of a first and second cardiac/atrial event and offset of a first and second ventricular event used to calculate a period of time corresponding to a diastolic offset period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792